RENDERED: AUGUST 6, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0072-MR

JAMES ARTHUR HARMON, JR.                                           APPELLANT


              APPEAL FROM FLOYD CIRCUIT COURT
v.                 FAMILY COURT DIVISION
        HONORABLE JANIE MCKENZIE-WELLS, SPECIAL JUDGE
                    ACTION NO. 18-CI-00491


WANDA B. HARMON                                                      APPELLEE


                              OPINION
                AFFIRMING IN PART, VACATING IN PART,
                         AND REMANDING

                                 ** ** ** ** **

BEFORE: CALDWELL, McNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: James Arthur Harmon, Jr., brings this appeal from the

Findings of Fact, Conclusions of Law, Decree of Dissolution of Marriage and

Order and Judgment entered September 23, 2019, in the Floyd Circuit Court,

Family Court Division, (family court) dividing marital property and awarding

maintenance to Wanda B. Harmon. We affirm in part, vacate in part, and remand.
             James and Wanda were married on June 3, 1967. After fifty years of

marriage, the parties separated on April 8, 2018. During the marriage, both parties

worked outside the home. However, at the time of the separation both parties were

retired. On July 25, 2018, Wanda filed a petition for dissolution of marriage in the

family court. A final evidentiary hearing was conducted on July 11, 2019.

Findings of Fact, Conclusions of Law, Decree of Dissolution of Marriage and

Order and Judgement were entered September 23, 2019. Relevant to this appeal,

the family court divided the parties’ marital property and awarded Wanda

permanent maintenance of $1,000 per month. This appeal follows.

             We begin our analysis by noting that an evidentiary hearing was

conducted by the family court without a jury. Accordingly, our review of the

court’s findings of fact proceeds pursuant to Kentucky Rules of Civil Procedure

(CR) 52.01, which provides that “[f]indings of fact, shall not be set aside unless

clearly erroneous[.]” A finding of fact is not clearly erroneous if supported by

substantial evidence. Moore v. Asente, 110 S.W.3d 336, 353-54 (Ky. 2003).

Questions of law are reviewed de novo. Allen v. Devine, 178 S.W.3d 517, 524

(Ky. App. 2005).

             The primary issue raised by James in this appeal is that the family

court erred by awarding Wanda maintenance. More specifically, James asserts that




                                         -2-
the family court failed to make the requisite findings of fact required under

Kentucky Revised Statutes (KRS) 403.200(1) relative to the award of maintenance.

             KRS 403.200 governs an award of maintenance in a dissolution of

marriage proceeding. Therein, subsection (1) of KRS 403.200 requires the family

court to make the following two findings of fact:

             In a proceeding for dissolution of marriage or legal
             separation, or a proceeding for maintenance following
             dissolution of a marriage by a court which lacked
             personal jurisdiction over the absent spouse, the court
             may grant a maintenance order for either spouse only if it
             finds that the spouse seeking maintenance:

                   (a) Lacks sufficient property, including
                   marital property apportioned to him, to
                   provide for his reasonable needs; and

                   (b) Is unable to support himself through
                   appropriate employment or is the custodian
                   of a child whose condition or circumstances
                   make it appropriate that the custodian not be
                   required to seek employment outside the
                   home.

KRS 403.200(1) (emphasis added).

             It is well-established that both subsection (a) and subsection (b) of

KRS 403.200(1) “must be satisfied before the family court may award

maintenance.” Shafizadeh v. Shafizadeh, 444 S.W.3d 437, 446 (Ky. App. 2012).

And, pursuant to KRS 403.200 “the trial court has dual responsibilities: one, to

make relevant findings of fact; and two, to exercise its discretion in making a


                                         -3-
determination on maintenance in light of those facts.” Wattenberger v.

Wattenberger, 577 S.W.3d 786, 788 (Ky. App. 2019) (quoting Perrine v.

Christine, 833 S.W.2d 825, 826 (Ky. 1992)). Only after the “threshold conditions

of KRS 403.200(1)” are met may a family court “legally consider the factors

enumerated in KRS 403.200(2)(a)-(f)” to determine the amount and duration of the

award. Wattenberger, 577 S.W.3d at 787-88.

            In the family court’s ruling, the court concluded that “the Petitioner

has met the elements necessary per statute to receive permanent maintenance.”

Finding of Fact, Conclusions of Law, Decree of Dissolution of Marriage and Order

and Judgement at 15. However, the family court failed to find whether Wanda

lacked sufficient property to provide for her reasonable needs and whether she was

unable to support herself through appropriate employment. Although evidence

was presented regarding the amount of the parties’ monthly income and the

amount of property awarded to each, the family court failed to make the requisite

findings required under KRS 403.200(1)(a) and (b). It is not the role of this Court

to review the evidence and make those findings. Accordingly, in the absence of

such findings, we have no alternative but to conclude that the family court erred by

failing to comply with KRS 403.200(1) in rendering its findings and conclusions.

Therefore, we vacate the award of maintenance and remand with directions for the




                                        -4-
family court to make the requisite findings pursuant to KRS 403.200(1) in support

of any maintenance award.

             James also contends that the family court erred by failing to identify

the duration of the maintenance award to Wanda. As we have vacated the award

of maintenance and remanded for the family court to reconsider in light of the

absent findings under KRS 403.200(1)(a) and (b), the issue regarding the duration

of the maintenance award is moot. Upon remand, if the family court makes the

necessary findings of fact under KRS 403.200(1) and awards maintenance, the

court will then be required to consider the factors set forth in KRS 403.200(2) to

determine the amount and duration of such award.

             James also argues on appeal that the family court erred in its division

of marital property. More specifically, James contends that the division of marital

property was “inequitable,” especially as concerns the division of the parties’

motor vehicles. Appellant’s Brief at 18.

             KRS 403.190(1) governs the division of marital property and

provides:

             (1) In a proceeding for dissolution of the marriage or for
                 legal separation, or in a proceeding for disposition of
                 property following dissolution of the marriage by a
                 court which lacked personal jurisdiction over the
                 absent spouse or lacked jurisdiction to dispose of the
                 property, the court shall assign each spouse’s
                 property to him. It also shall divide the marital


                                           -5-
                 property without regard to marital misconduct in just
                 proportions considering all relevant factors including:

                      (a) Contribution of each spouse to acquisition of
                      the marital property, including contribution of a
                      spouse as homemaker;

                      (b) Value of the property set apart to each
                      spouse;

                      (c) Duration of the marriage; and

                      (d) Economic circumstances of each spouse
                      when the division of property is to become
                      effective, including the desirability of awarding
                      the family home or the right to live therein for
                      reasonable periods to the spouse having custody
                      of any children.

Pursuant to KRS 403.190(1), the family court must divide the parties’ marital

property in just proportions after considering all relevant factors. 15 Louise E.

Graham & James E. Keller, Kentucky Practice—Domestic Relations Law § 15.4

(2015). And, it should be noted that an equitable division is not necessarily an

equal division. Russell v. Russell, 878 S.W.2d 24, 25 (Ky. App. 1994). As the

family court possesses wide discretion in its division of marital property, its

decision will not be disturbed on appeal absent an abuse of that discretion. Id. An

abuse of discretion occurs where “the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Downing v.

Downing, 45 S.W.3d 449, 454 (Ky. App. 2001).




                                         -6-
              In this case, the parties lived modestly during the marriage. At the

time of the divorce, they owned a 1,200 square foot, three-bedroom, and two-bath

home. The mortgage on the home had an outstanding balance of $39,000. The

family court ordered the home to be sold and for the proceeds to be equally

awarded to the parties after the mortgage and fees were paid. James has a

retirement account with Merrill Lynch that had a value of $142,000 as of May

2019. The family court ordered that the account be divided equally less an offset

to Wanda’s share to James for $4,500.1 The other marital property consisted

mostly of unencumbered vehicles. The family court ordered that Wanda would be

awarded the 2006 Jeep Cherokee, the 2007 Chevy Tahoe, the 2009 Polaris, and the

1998 Honda four-wheeler. The family court awarded James the 2007 GMC

pickup, the 1994 four-wheeler, including all attachments, and the Cub Cadet riding

mower. Based on our review of the record below, we conclude the family court’s

division of the parties’ marital property, including division of the vehicles, to be an

equitable division of the property per KRS 403.190(1). Thus, we find no error in

the family court’s findings nor did the court abuse its discretion in dividing the

marital property.




1
  James Arthur Harmon, Jr., had a gun collection that he acquired during the marriage. Wanda
Harmon acknowledged that after the parties separated, she sold the guns for cash. The family
court ordered that to compensate James for one-half of the value of the guns, Wanda would
receive $4,500 less in the otherwise equal division of the Merrill Lynch retirement account.

                                             -7-
            For the foregoing reasons, the Findings of Fact, Conclusions of Law,

Decree of Dissolution of Marriage and Order and Judgment entered September 23,

2019, by the Floyd Circuit Court, Family Court Division, is affirmed in part,

vacated in part, and remanded for proceedings consistent with this Opinion.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Robert G. Miller, Jr.                     Jennifer Burke Elliott
Paintsville, Kentucky                     Prestonsburg, Kentucky




                                        -8-